                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


FOODONICS INTERNATIONAL,
INC., a Florida corporation,

            Plaintiff,
v.                                             Case No. 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI, as
Trustee of the LAURA JEAN
KLEMPF REVOCABLE TRUST, a
Georgia Trust,

           Defendant.
____________________________________

DINA KLEMPF SROCHI, as
Trustee of the LAURA JEAN
KLEMPF REVOCABLE TRUST, a
Florida Trust,

            Counterclaim Plaintiff,
v.

FOODONICS INTERNATIONAL,
INC., a Florida Corporation, and
KEVIN JACQUES KLEMPF,

            Counterclaim Defendants.


                                   ORDER

      This case came before the Court on May 11, 2020 for a hearing on the

counterclaim defendants’ amended motion to dissolve lis pendens (Doc. 225).

The parties filed briefs and exhibits directed to the motion. See Docs. 234, 242,
246, 249.     For the reasons stated on the record, which is incorporated by

reference, the motion is denied without prejudice.

        At the hearing, the parties discussed the likely need for a continuance of

the discovery and dispositive motion filing deadlines in light of the difficulties

in finishing discovery during the coronavirus pandemic. The Court has asked

the Special Master to confer with the parties to arrive at a proposed schedule

the parties shall file no later than May 29, 2020. The parties are encouraged

to timely complete discovery, taking depositions remotely to every extent

possible, as it is unclear how long it will be before in-person depositions will be

possible. For more information on conducting discovery during the pandemic,

the parties are directed to the undersigned’s April 7, 2020 memorandum to the

bar,    available   on   the   Jacksonville   page   of   the   Court’s   website:

https://www.flmd.uscourts.gov/locations/jacksonville

        DONE AND ORDERED in Jacksonville, Florida this 12th day of May,

2020.




                                                  TIMOTHY J. CORRIGAN
                                                  United States District Judge
s.
Copies:
Counsel of record
Michael G. Tanner, Esq., Special Master



                                         2
